ACCEPTED
                                                            01-15-00383-CR
                                                 FIRST COURT OF APPEALS
                                                         HOUSTON, TEXAS
                                                     10/12/2015 12:00:00 AM
                                                      CHRISTOPHER PRINE
                                                                     CLERK



            NO. 01-15-00383-CR
                                            FILED IN
                                     1st COURT OF APPEALS
                                         HOUSTON, TEXAS
                                    10/12/2015 11:20:00 AM
                                     CHRISTOPHER A. PRINE
                                             Clerk
        IN THE COURT OF APPEALS

                OF TEXAS

     FIRST SUPREME JUDICIAL DISTRICT




        ADRIAN GOMEZ, APPELLANT

                   VS.

        STATE OF TEXAS, APPELLEE




    MOTION FOR EXTENSION OF TIME
WITHIN WHICH TO FILE APPELLANT’S BRIEF




                     TERRENCE GAISER
                     LAWYER FOR APPELLANT
                     2900 SMITH STREET, # 220
                     HOUSTON, TEXAS 77006
                     SBOT# 07572500
                     713/ 225-0666
                     tagaiser@aol.com
                                 NO. 1405348

STATE OF TEXAS                             §     IN THE DISTRICT COURT
                                           §
VS.                                        §     HARRIS COUNTY,TEXAS
                                           §
ADRIAN GOMEZ                               §     262ND JUDICIAL DISTRICT


                MOTION FOR EXTENSION OF TIME
            WITHIN WHICH TO FILE APPELLANT’S BRIEF

        NOW COMES ADRIAN GOMEZ, appellant in the above-captioned

cause, by and through his attorney, TERRENCE GAISER, and files his

Motion for Extension of time within which to file Appellant’s Brief; for

which he would show:

1) This is an appeal from a conviction for the offense of capital murder.

   Punishment was assessed at life confinement without parole. Notice of

   appeal and the certification of appellant’s right to appeal were timely

   filed.

2) This is the second requested extension of time. The brief was due

      September 28, 2015.

3) Appellant would request an extension of time to file the brief to and

      including the 30th day of October, 2015.

4) For good cause counsel for the appellant would show that he has not had

time to complete the brief in this cause for the following reasons:



                                       1
a) For the past three weeks counsel has been preparing for the death penalty

trial in the case of State of Texas v. William Michael Mason, Cause Number

0620074, in the 228th District Court, scheduled to begin Monday, October

12, 2015.

b) Counsel has been in the criminal courts of the State of Texas in Harris

County, Texas, and surrounding counties on a daily basis since the inception

of this appeal as follows:

09/02/15     263rd District Court     State v. Morris          Agg.Robb

09/03/15     174th District Court     State v. Perez           Burg.Hab.

09/03/15     174th District Court     State v. Moore           Burg.Hab.

09/08/15     351st District Court     State v. Robinson        PCS

09/08/15     351st District Court     State v. Casiano         Agg. Asslt.

09/09/15     263rd District Court     State v. Morris          Agg. Robb.

09/10/15     263rd District Court     State v. Lyons           Agg. Robb.

09/11/15     351st District Court     State v. Casiano         Agg. Asslt.

09/11/15     174th District Court     State v. Perez           DWI

09/14/15     351st District Court     State v. Casiano         Agg. Asslt.

09/14/15     351st District Court     State v. Haywood       Agg.Sx.Asslt.

09/16/15     262nd District Court     State v. Garcia          Agg.Asslt.

09/17/15     174th District Court     State v. Stevens         Burg.Hab.



                                     2
09/17/15   174th District Court   State v. Scott          Agg.Asslt.

09/17/15   174th District Court   State v. Rodriguez      Theft

09/17/15   179th District Court   State v. Omarmustafa    Agg.Asslt.

09/18/15   179th District Court   State v. Aleman         PCS

09/18/15   185th District Court   State v. Denkins        Cap. Murder

09/22/15   232nd District Court   State v. Nixon          Agg. Robb.

09/22/15   232nd District Court   State v. Muscovalley    Evading

09/23/15   228th District Court   State v. Amaya          Tampering

09/23/15   178th District Court   State v. Banks          Robbery

09/24/15   184th District Court   State v. Boyd           Agg. Robb.

09/24/15   228th District Court   State v. Mason          Cap. Murder

09/25/15   177th District Court   State v. Jacobs        Sx.Assslt.Ch

09/25/15   185th District Court   State v. Denkins        Cap.Murder

09/29/15   176th District Court   State v. Cooper        Eng.Org.Crm

09/29/15   174th District Court   State v. Moore          Agg.Asslt.

09/30/15   339th District Court   State v. Tornes         IDFraud

09/30/15   351st District Court   State v. Batts          Agg.Asslt.

09/30/15   262nd District Court   State v. Garcia         Agg.Asslt.

10/01/15   178th District Court   State v. Rodriguez      Cap.Murder

10/01/15   179th District Court   State v. Nagel          PCS



                                  3
10/01/15     182nd District Court      State v. Murdie            PCS

10/01/15     174th District Court      State v. Scott             Agg.Asslt

10/02/15     174th District Court      State v. Drayton           Cap.Murder

10/05/15     174th District Court      State v. Scott             Agg.Asslt.

10/08/15     351st District Court       State v. Robinson         PCS

10/08/15     174th District Court      State v. Rodriguez         DWI

10/09/15     177th District Court      State v. Azzeh             Burg.Hab.

Counsel has had other cases in other counties not included in this list.

c) Counsel has other briefs due in this Court and the 14th Court that he

is trying to complete.

        WHEREFORE, PREMISES CONSIDERED, Appellant prays for an

extension of time to file the Appellant’s Brief to and including October 30,

2015.

                                       RESPECTFULLY SUBMITTED,
                                       S/Terrence A. Gaiser
                                       TERRENCE A. GAISER
                                       LAWYER FOR APPELLANT
                                       2900 SMITH STREET, # 220
                                       HOUSTON, TEXAS 77006
                                       SBOT# 07572500
                                       tagaiser@aol.com




                                       4
              CERTIFICATE OF SERVICE

  I CERTIFY THAT A COPY OF THE ABOVE AND
FOREGOING MOTION FOR EXTENSION OF TIME WITHIN
WHICH TO FILE APPELLANT’S BRIEF WAS SERVED ON ALL
PARTIES ACCORDING TO THE RULES.

                            S/Terrence A. Gaiser
                            TERRENCE A. GAISER




                        5